Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan M. Benns on Monday, August 16, 2021 @4:57 pm.

The application has been amended as follows: 

In the Claims
Claim 1, line 1 of the claim: 
replace “by a” with  -- by -- .

Claim 1, page 5, next to the last line of page 5: 
replace “heterocycle,”  with -- heterocycle -- .

Claim 1, page 7, line 19 of the page: 
replace “-O-PO3(Ra)2”  with  -- -O-PO3(Ra)2 -- .

Claim 1, page 7, line 30 of the page:
	replace “-C(=O)ORa”   with  -- -C(=O)ORa -- .

Claim 1, page 7, line 31 of the page:
	replace “with Ra”  with  -- with Ra -- .

Claim 3, the last line of the claim:
	replace “or”  with   -- and -- .

Claim 4, line 2 of the claim:
	replace “comprising”  with  -- consisting of -- .
Claim 9, line 2 of the claim:
	replace “BA1”  with   -- BA1 -- .

Claim 9, line 11 of the claim:
	replace “-O-PO3RaH, -O-PO3(Ra)2”  with  
-- -O-PO3RaH, -O-PO3(Ra)2 -- .

Claim 10, line 4 of the claim:
	replace “-(CH2)m-ORa,”  with  -- -(CH2)m-ORa, -- .

Claim 10, line 5 of the claim:
	replace “with Ra”  with  -- with Ra -- .

Claim 11, line 2 of the claim:
	replace “-C(=O)ORa or -CONRa”  with  
-- -C(=O)ORa or -CONRa -- .

Claim 11, line 3 of the claim:
	replace “with Ra”  with  -- with Ra -- .

Claim 12, line 2 of the claim: 
replace “by a” with  -- by -- .

Claim 12, 3rd line from the end of page 11:
	add -- or --  before   “
    PNG
    media_image1.png
    88
    100
    media_image1.png
    Greyscale
” .

Claim 12, page 12, line 21 of the page:
	add -- or -- before “ NH2; ” .

Claim 13, the next to the last line of the claim:
	add -- or -- before “ NH2; ” .

Claim 14, line 2 of the claim:
	replace “bacterial infection, comprising treating 
the bacterial infection with using”  with  
-- bacterial infection in an individual, comprising 
administering -- .

Claim 15, the last line of the claim:
	add a period at the end of the claim.

Claim 16, line 2 of the claim:
	replace “forming a”  with 
-- forming a non-aromatic-- .

Claim 16, 4th line from the end of page 15:
	replace “-CH3, -CF3 or -NO2”  with -- -CF3, -NO2-- .

Claim 16, 4th line from the end of page 15:
	replace “-O-PO3(Ra)2”  with  
-- -O-PO3(Ra)2 -- .

Claim 19, line 6 of the claim:
	replace “C2-C8 alkynyl, a substituted”  with  
-- C2-C8 alkynyl or a substituted -- .

Claim 19, line 12 of the claim:
	replace “-CF3 or -NO2”  with -- -CF3, -NO2-- .
Claim 19, line 12 of the claim:
	replace “-O-PO3(Ra)2”  with  
-- -O-PO3(Ra)2 -- .

Claim 20, line 2 of the claim:
	replace “-OH,, -CH3”  with -- -OH, -CH3 -- .

Claim 21, line 1 of the claim:
	delete “at least one of:” .


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 17, 2021
Book XXVI, page 177